Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
     
 Non-Final Rejection 

 The Status of Claims:
Claims 1-2, 4-13, 15-20, and 23 are pending. 
Claims 1-2, 15-17, 23 are rejected. 
Claims 4-13, 18-20 are objected. 


DETAILED ACTION
1. 	Claims 1-2, 4-13, 15-20, and 23 are under consideration in this Office Action.
 					       Priority
2.	It is noted that this application is a 371 of PCT/CN2018/079563 03/20/2018


    Drawings
3.         None..

        IDS
4.         None.

Claim Objections

Claims  4-13, 18-20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17,and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 16 recites the following limitation of  Z being” 
    PNG
    media_image1.png
    95
    179
    media_image1.png
    Greyscale
” twice. 
This expression is vague and improper. The examiner recommends to remove one set from the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-2  and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly by Chessari et al (US 2007/0259886).


Chessari et al discloses the following compound :


    PNG
    media_image2.png
    557
    456
    media_image2.png
    Greyscale

(see page 91, compound#102)

    PNG
    media_image3.png
    157
    630
    media_image3.png
    Greyscale

(see page 44, a paragraph#0595)
This is identical with the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  Applicant claims the method of treating breast cancer, non-small cell lung cancer, gastric cancer, lymphoma, or multiple myeloma, the method comprising administering to a subject in need thereof an effective amount of a compound of formula (I): 
    PNG
    media_image4.png
    196
    219
    media_image4.png
    Greyscale
wherein X is C5 is C3-10 heterocycloalkyl of the instant claim 16 and wherein each of R1 and R2 is OH and R3 is isopropyl.of the instant claim 17.


6.	Claims 16-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chessari et al (US 2007/0259886).

Determination of the scope and content of the prior art


 gastrointestinal stromal tumor by administering their compounds to the mammal  in the followings:
1. A compound chosen from the group consisting of: 

    PNG
    media_image5.png
    2551
    701
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    1814
    701
    media_image6.png
    Greyscale

or a salt or solvate thereof. 

(see pages 111-112, claim 1)

Furthermore, Chessari et discloses the following compounds :
Chessari et al discloses the following compound :


    PNG
    media_image2.png
    557
    456
    media_image2.png
    Greyscale

(see page 91, compound#102)

    PNG
    media_image7.png
    132
    639
    media_image7.png
    Greyscale

(see  page 46, a pargraph#0628)

11. A method for treating, alleviating or reducing the incidence of a disease or condition comprising or arising from abnormal cell growth in a mammal, which method comprises administering to the mammal a compound, salt, solvate, tautomer or N-oxide according to claim 1 in an amount effective in inhibiting abnormal cell growth. 
12. A method according to claim 11 wherein said disease or condition is cancer. 
13. A method according to claim 12 wherein said cancer is chosen from: hematopoietic tumors of lymphoid or myeloid lineage, leukaemia, acute lymphocytic leukaemia, chronic lymphocytic leukaemia, B-cell lymphoma, large B cell lymphoma, T-cell lymphoma, mantle cell lymphoma, prostate cancer, lung cancer, gastrointestinal stromal tumor, chronic myeloid leukemia, acute myeloid leukemia, breast cancer, melanoma and Braf mutant melanoma.
(see page 113, claims 11-13)



The instant invention, however, differs from the prior art in that the claimed compounds used for treating cancers are not exemplified in the prior art.


Ascertainment of the difference between the prior art and the claims

1. The difference between the current application and the applied art is that the
applied art do not expressly teach that the claimed compounds of formula (I) wherein R5 being  C3-10 heterocycloalkyl  and each of R1 and R2 being OH and R3 being isopropyl are used for treating the specific cancers. 


Resolving the level of ordinary skill in the pertinent art.

Regarding the current Claims 16-17,  with respect to the lack of disclosing the claimed compounds of formula (I) wherein R5 being C3-10 heterocycloalkyl  and each of R1 and R2 being OH and R3 being isopropyl used for treating the specific cancers such as breast cancer, the prior art is silent about it. However, according to the prior art, some compounds such as compounds  (see page  107, compound#137) and (see page 91, compound#102) are exemplified with the methods of making them in the specification;  method for treating cancer chosen from: hematopoietic tumors of lymphoid or myeloid lineage, leukaemia, acute lymphocytic leukaemia, chronic lymphocytic leukaemia, B-cell lymphoma, large B cell lymphoma, T-cell lymphoma, mantle cell lymphoma, prostate cancer, lung cancer, gastrointestinal stromal tumor, chronic myeloid leukemia, acute myeloid leukemia, breast cancer,.
(see page 113, claims 11-13). From these teachings, it is reasonable to have assumed that the prior art compound (see page 91, compound#102) which is identical with the claimed compound of the instant invention  can serve the same purpose as that compound (see page  107, compound#137) shown in claim 1 of the prior art . 
Therefore, it would have been obvious to the skilled artisan in the art to be motivated to use the prior art compound(see page 91, compound#102) as an alternative. This is because the skilled artisan in the art would expect such a manipulation to be feasible and successful as guidance shown in the prior art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Chessari expressly discloses various compounds of dihydroxyphenyl derivatives and the method of treating breast cancer, various lymphomas, gastrointestinal stromal tumor by administering their compounds to the mammal (see page 113, claims 11-13).. Furthermore, the prior art does offer a generic guidance that the method for treating a disease or condition comprising or arising from abnormal cell growth in a mammal, the method comprising administering to the mammal a compound of the formula (I) or any 

    PNG
    media_image2.png
    557
    456
    media_image2.png
    Greyscale
, which is identical with the claimed compound of formula (I) wherein R5 being C3-10 heterocycloalkyl and each of R1 and R2 being OH and R3 being isopropyl (see page 91, compound#102).
 So, it would have been obvious to the skilled artisan in the art to be motivated to use the prior art compound (see page 91, compound#102). as  an alternative to those compounds in claim 1 of the prior art . This is because the skilled artisan in the art would expect such a manipulation to be feasible and successful as guidance shown in the prior art.

Applicants’ Argument		
II. 	  Applicants argue the following issues:


A. 	 Applicants thank the Examiner for withdrawing the rejections to claims 1-3 and 14-15 in light of Applicants previous amendments and arguments. 
Nonetheless, the Examiner has newly rejected Claims 4, 5, 7, 9, and 11-13 under 35 U.S.C. § 112(b) for allegedly being indefinite. Applicants thank the Examiner for suggesting that "amending claim 1 with all those limitations [recited in the Office Action in pages 3 to 5] would obviate the rejections." (Office Action, p. 5). Applicants note the present claims depend from Claim 1 which recites specific selections for Z which imparts sufficient antecedent basis to Claims 4, 5, 7, 9, and 11-13. Thus, the present claims clearly define the claims subject matter in 
 
 B. 	Applicants thank the Examiner for withdrawing the rejection to Claim 1 under 35 U.S.C. § 112(a) in light of Applicants previous arguments and amendments. 
Nonetheless, the Examiner rejected Claims 1-2 under 35 U.S.C. § 112(a) for allegedly being anticipated by Chessari et al. (US 2007/0259886) ("Chessari et al."). Applicants traverse. Chessari et al. only refers to compounds 143 and 133, which have the following structures: 
Each of compound 143 and 144 would correspond to the compounds of the present claims wherein Z is phenyl and R5 is F (halogen). The present claims, however, do not include halogen (or F) for the allowed substituents for R5 when Z is phenyl. Thus, Chessari et al. does not describe the present claims. Reconsideration and withdrawal of the rejection is therefore respectfully requested. 

C.	In the Office Action, the Examiner rejected Claims 16-17 under 35 U.S.C. § 103 for allegedly being unpatentable over Chessari et al. Applicants traverse. 
The Examiner alleged that "some compounds such as example number compounds (see page 107, compound #137) and (see page 108, compounds #143-144) are exemplified with the methods of making them in the specification; and furthermore the particular compound (see page 107, compound #137) can be applied for method for treating cancer." (Office Action, p. 12). 
Applicants note that, as described above, compounds 143 and 144 would correspond to Formula I where if Z was phenyl and R5 was halogen. The present claims, however, do not include R5 to be halogen when Z is phenyl. In addition, compound 137 would correspond to Formula I where if Z were the secondary amine heterocycle: 
The present claims, however, do not include any secondary amine heterocycle. Thus, Chessari et al. does not describe the present claims. 
.Moreover, Chessari et al. does not describe or suggest how to modify compounds 137, 143, or 144 in a manner to arrive at the compounds of the present claims. It would be impossible to convert an amide with a secondary amine such as those in Chessari et al. into an anilinic amide. Thus, Chessari et al. fails to describe or suggest the present claims. 

 
  
 
Regarding the first arguments, the examiner has noted applicants’ arguments. However, after reviewing the revised claims,  as indicated in the above  there is a new issue to be resolved under under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Regarding the second and third arguments, the examiner has noted applicants’ arguments. However, after reviewing the revised claims, as indicated in the above, the previous 102 and 103 rejections based on the same Chessari et al (US 2007/0259886) reference are still applied due to an incomplete modification of the claims. 
Therefore, the application is not ready for tis allowance yet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                         1/12/2022